Cite as: 583 U. S. ____ (2018)                   1

                      SOTOMAYOR
                     Statement of, S
                                   J., dissenting
                                    OTOMAYOR   , J.

SUPREME COURT OF THE UNITED STATES
                  GLEN CAMPBELL v. OHIO
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

          APPEALS OF OHIO, CUYAHOGA COUNTY

                No. 17–6232. Decided March 19, 2018

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   Petitioner Glen Campbell challenges the constitutionality
of Ohio Rev. Code Ann. §2953.08(D)(3) (West Supp. 2017),
which provides that sentences “imposed for aggravated
murder or murder” are “not subject to review.” I concur in
the denial of certiorari because Campbell failed ade-
quately to present his constitutional arguments to the state
courts. I nonetheless write separately because a statute
that shields from judicial scrutiny sentences of life with-
out the possibility of parole raises serious constitutional
concerns.
   In Ohio, after a defendant is found guilty of aggravated
murder, the State authorizes a range of penalties, includ­
ing life in prison with parole eligibility after 20, 25, or 30
years, or life imprisonment without the possibility of
parole. See §2929.03(A)(1). Under that scheme, Campbell
was sentenced to life imprisonment without the possibility
of parole after pleading guilty to aggravated murder. He
challenged his sentence on appeal, arguing in part that
the trial court failed to balance the aggravating and miti­
gating factors as required by §2929.12 of the Ohio statute.1
——————
   1 In making sentencing determinations in felony cases, Ohio provides

that courts “shall be guided by the overriding purposes of felony sen­
tencing . . . to protect the public from future crime” and “punish the
offender,” §2929.11, and “shall consider” certain statutory aggravating
and mitigating factors, §2929.12.
2                   CAMPBELL v. OHIO

                  Statement of SOTOMAYOR, J.

The Court of Appeals of Ohio found this argument “unre­
viewable” under §2953.08(D)(3). App. to Pet. for Cert. A–
3. That provision, contained within the appellate review
section of the Ohio statute, provides: “A sentence imposed
for aggravated murder or murder pursuant to sections
2929.02 to 2929.06 of the Revised Code is not subject to
review under this section.” §2953.08(D)(3). The court
below relied on precedent from the Supreme Court of
Ohio, which has held that §2953.08(D)(3) is “unambigu­
ous” and “clearly means what it says: such a sentence
cannot be reviewed.” State v. Porterfield, 106 Ohio St. 3d
5, 8, 2005-Ohio-3095, ¶17, 829 N.E.2d 690, 693.
   Trial judges making the determination whether a de­
fendant should be condemned to die in prison have a grave
responsibility, and the fact that Ohio has set up a scheme
under which those determinations “cannot be reviewed” is
deeply concerning. Life without parole “is the second most
severe penalty permitted by law.” Harmelin v. Michigan,
501 U.S. 957, 1001 (1991) (KENNEDY, J., concurring in
part and concurring in judgment). In recent years this
Court has recognized that, although death is different,
“life without parole sentences share some characteristics
with death sentences that are shared by no other sentences.”
Graham v. Florida, 560 U.S. 48, 69 (2010). “Impris-
oning an offender until he dies alters the remainder of his
life ‘by a forfeiture that is irrevocable.’ ” Miller v. Ala-
bama, 567 U.S. 460, 474–475 (2012) (quoting Graham,
560 U.S., at 69). A life-without-parole sentence “means
denial of hope; it means that good behavior and character
improvement are immaterial; it means that whatever the
future might hold in store for the mind and spirit of the
convict, he will remain in prison for the rest of his days.”
Id., at 70 (internal quotation marks and bracket omitted).
   Because of the parallels between a sentence of death
and a sentence of life imprisonment without parole, the
Court has drawn on certain Eighth Amendment require­
                 Cite as: 583 U. S. ____ (2018)            3

                  Statement of SOTOMAYOR, J.

ments developed in the capital sentencing context to
inform the life-without-parole sentencing context. For
instance, this Court imported the Eighth Amendment
requirement “demanding individualized sentencing when
imposing the death penalty” into the juvenile conviction
context, holding that “a similar rule should apply when a
juvenile confronts a sentence of life (and death) in prison.”
Miller, 567 U.S., at 475, 477. The Court also categorically
banned life-without-parole sentences for juvenile offenders
who did not commit homicide. See Graham, 560 U.S., at
82.
   The “correspondence” between capital punishment and
life sentences, Miller, 567 U.S., at 475, might similarly
require reconsideration of other sentencing practices in
the life-without-parole context. As relevant here, the
Eighth Amendment demands that capital sentencing
schemes ensure “measured, consistent application and
fairness to the accused,” Eddings v. Oklahoma, 455 U.S.
104, 111 (1982), with the purpose of avoiding “the arbi­
trary or irrational imposition of the death penalty,” Parker
v. Dugger, 498 U.S. 308, 321 (1991). To that aim, “this
Court has repeatedly emphasized that meaningful appel­
late review of death sentences promotes reliability and
consistency.” Clemons v. Mississippi, 494 U.S. 738, 749
(1990); see also Parker, 498 U.S., at 321 (“We have em­
phasized repeatedly the crucial role of meaningful appel­
late review in ensuring that the death penalty is not im­
posed arbitrarily or irrationally”); Gregg v. Georgia, 428
U.S. 153, 195 (1976) (joint opinion of Steward, Powell,
and Stevens, JJ.) (noting that “the further safeguard of
meaningful appellate review is available to ensure that
death sentences are not imposed capriciously or in a freak­
ish manner”).
   In my view, this jurisprudence provides good reason to
question whether §2953.08(D)(3) really “means what it
says”: that a life-without-parole sentence, no matter how
4                        CAMPBELL v. OHIO

                      Statement of SOTOMAYOR, J.

arbitrarily or irrationally imposed, is shielded from mean­
ingful appellate review. Our Eighth Amendment juris­
prudence developed in the capital context calls into ques­
tion whether a defendant should be condemned to die in
prison without an appellate court having passed on
whether that determination properly took account of his
circumstances, was imposed as a result of bias,2 or was
otherwise imposed in a “freakish manner.” And our juris­
prudence questions whether it is permissible that Camp­
bell must now spend the rest of his days in prison without
ever having had the opportunity to challenge why his trial
judge chose the irrevocability of life without parole over
the hope of freedom after 20, 25, or 30 years. The law,
after all, granted the trial judge the discretion to impose
these lower sentences. See §2929.03(A)(1).
   This case did not present either the Ohio courts or this
Court the occasion to decide this important question.3 I
believe the Ohio courts will be vigilant in considering it in
the appropriate case.




——————
  2 Although the State argues that a defendant can present a claim of

bias on state postconviction proceedings, see Brief in Opposition 11,
those claims are limited to claims of “a consistent pattern of disparity
in sentencing by the judge,” Ohio Rev. Code Ann. §2953.21(A)(5). The
State does not address how a defendant convicted of aggravated murder
can raise a substantial claim of bias if it is not part of a “consistent
pattern.”
  3 Campbell advanced his meaningful-review claim as a due process,

rather than an Eighth Amendment, claim. He also argued that the
Ohio statute violated the Equal Protection Clause.